Per Curiam. The appellees in this case made a motion to dismiss the writ of error on the ground that a freehold was involved. The plaintiff in error claims in her bill that she was in his lifetime and until his death the wife of Richard H. Magoon, deceased, and entitled as his widow to homestead and dower in certain real estate of which said Magoon died seized. That after the death of her alleged husband she was induced by fraud to execute to one Henry S. Magoon, the son of Richard H. Magoon, deceased, and Mary I. Barnes and Josephine Magoon, his daughters, a deed to her homestead and dower in a large amount of real estate in her husband’s estate. Henry S. Magoon and the other claimants to the land claim the title in fee simple as the heirs of Richard H. Magoon, and through him by deeds or devise. The complainant claims a homestead which is a freehold estate and also dower. It is sought by this proceeding to divest the respondents of their claim of freehold and carve out of their estate a homestead and dower, the rierlit to do which they contest. We therefore conclude that a freehold is involved in this suit before us, and that the writ should have issued from the Supreme Court and not this. The motion to dismiss is therefore sustained and the writ dismissed.